Exhibit 10.6
CHEVRON CORPORATION
RETIREMENT RESTORATION PLAN
(Amended and Restated as of January 1, 2009)

E-72



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION I. INTRODUCTION
    E-76  
 
SECTION II. DEFINITIONS
    E-77  
 
(a) “Beneficiary”
    E-77  
(b) “Benefit Calculation Date”
    E-77  
(c) “Benefit Protection Period”
    E-77  
(d) “Benefit Protection Period Commencement Date”
    E-77  
(e) “Business in Competition”
    E-77  
(f) “Change in Control”
    E-77  
(g) “Code”
    E-77  
(h) “Committee”
    E-78  
(i) “Corporation”
    E-78  
(j) “Corporation Confidential Information”
    E-78  
(k) “Document”
    E-78  
(l) “Employee”
    E-78  
(m) “ERISA”
    E-79  
(n) “ESIP-RP”
    E-79  
(o) “Excess Plan”
    E-79  
(p) “Initial Election Due Date”
    E-79  
(q) “Misconduct”
    E-79  
(r) “Participant”
    E-80  
(s) “Payroll”
    E-81  
(t) “Plan Year”
    E-81  
(u) “Prior Period Plan”
    E-81  
(v) “Prior Plans”
    E-81  
(w) “Quarter”
    E-81  
(x) “Restoration Benefit”
    E-81  
(y) “Retirement Plan”
    E-81  
(z) “Retirement Plan Benefit”
    E-81  
(aa) “RRP”
    E-81  
(bb) “Separation from Service”
    E-81  

E-73



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(cc) “SRP”
    E-82  
(dd) “Subsidiary”
    E-82  
(ee) “Successors and Assigns”
    E-82  
(ff) “Unforeseeable Emergency”
    E-82  
(gg) “Unocal”
    E-83  
(hh) “Unocal Nonqualified Retirement Plans”
    E-83  
 
SECTION III. ELIGIBILITY AND PARTICIPATION
    E-83  
 
(a) Active Employee Participants
    E-83  
(b) Terminated Employee Participants
    E-83  
(c) Other Employee Participants
    E-83  
 
SECTION IV. PLAN BENEFITS
    E-83  
 
(a) Restoration Benefit
    E-84  
(b) Gulf Retirement Bonus
    E-84  
(c) Calculation of Lump Sum Value of Single Life Annuity
    E-85  
(d) Interest
    E-85  
 
SECTION V. DISTRIBUTION OF PLAN BENEFITS
    E-85  
 
(a) Default Distribution Form
    E-85  
(b) Distribution Election
    E-85  
(c) Determination of Installment Payment Amount
    E-86  
(d) Change of Distribution Time and Form
    E-86  
(e) Acceleration of Payments
    E-86  
(f) Unforeseeable Emergency
    E-86  
(g) Mandatory Cashout Limit
    E-86  
 
SECTION VI. DEATH BENEFITS
    E-87  
 
(a) Beneficiary Designation
    E-87  
(b) Time and Form of Death Benefit
    E-87  
 
SECTION VII. MISCELLANEOUS
    E-87  
 
(a) Forfeitures
    E-87  
(b) Funding
    E-87  
(c) Tax Withholding
    E-87  
(d) No Employment Rights
    E-88  

E-74



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
(e) No Assignment of Property Rights
    E-88  
(f) Administration
    E-88  
(g) Amendment and Termination
    E-88  
(h) Effect of Reemployment
    E-89  
(i) Excess Plan/Top-Hat Plan Status
    E-89  
(j) Successors and Assigns
    E-90  
(k) 409A Compliance
    E-90  
(l) Choice of Law
    E-90  
 
SECTION VIII. CHANGE IN CONTROL
    E-90  
 
(a) Restrictions on Amendments During Benefit Protection Period
    E-90  
(b) Exception to Section VIII.(a)
    E-90  
(c) Restrictions on Certain Actions Prior to or Following, a Change in Control
    E-91  
(d) Effect on other Benefits
    E-91  
(e) Distribution of Restoration Benefits
    E-91  
(f) Establishment of a Trust
    E-91  
(g) No Forfeitures
    E-91  
(h) Miscellaneous
    E-91  
 
SECTION IX. GRANDFATHERED PROVISIONS
    E-92  
 
SECTION X. EXECUTION
    E-92  
 
APPENDIX A
    E-93  
 
APPENDIX B
    E-94  
 
APPENDIX C
    E-96  
 
APPENDIX D
    E-97  

E-75



--------------------------------------------------------------------------------



 



CHEVRON CORPORATION
RETIREMENT RESTORATION PLAN
(Amended and Restated as of January 1, 2009)
SECTION I. INTRODUCTION.
     (a) The Chevron Corporation Retirement Restoration Plan (the “RRP”) was
established effective July 1, 2002 to provide additional retirement benefits due
to the limitations of sections 401(a)(17) and 415 of the Code, and to deferred
compensation not counting as benefits bearing compensation under the qualified
Chevron Retirement Plan. The RRP was formed from a spin-out on July 1, 2002 of
the defined benefit portion of the liabilities of the Chevron Corporation Excess
Benefit Plan (the “Excess Plan”) which had been originally established effective
January 1, 1976. On December 10, 2003, the defined benefit portions of the
liabilities of the then active former Texaco and Caltex employees participating
in the Supplemental Pension Plan of Texaco Inc. and the Excess-Benefit Plan for
Employees of ChevronTexaco Global Energy Inc. were also transferred to the RRP.
     (b) The Chevron Corporation Supplemental Retirement Plan (the “SRP”) was
established effective July 1, 2002 to provide additional retirement benefits due
to certain awards under the Management Incentive Plan of the Corporation, and on
December 10, 2003 was expanded to include additional retirement benefits due to
similar executive bonus program awards for former Texaco and Caltex employees.
The SRP was formed from a spin-out on July 1, 2002 of the bonus portion of the
liabilities of the Excess Plan, and from the later December 10, 2003 spin-out of
the liabilities of the then active former Texaco and Caltex employees
participating in the Supplemental Bonus Retirement Plan of Texaco Inc. and the
Pension Supplementation Plan of ChevronTexaco Global Energy Inc. Effective as of
July 1, 2006, the SRP was merged into this RRP. The benefit calculation and
benefit distribution rules that apply to eligible employees who incurred a
Separation from Service prior to July 1, 2006 are described in Appendix D.
     (c) On August 10, 2005 the Corporation acquired Unocal Corporation
(“Unocal”) and later became the sponsor of Unocal Nonqualified Retirement Plan
A1, Unocal Nonqualified Retirement Plan B1 and Unocal Nonqualified Retirement
Plan C1 (the “Unocal Nonqualified Retirement Plans”). The Unocal Nonqualified
Retirement Plans covered eligible employees who were active employees of Unocal
or its affiliates on or after January 1, 2005, and provided additional
retirement benefits that were not provided under the qualified Unocal Retirement
Plan due to the limitations of sections 401(a)(17) and 415 of the Code, to
deferred compensation not counting as benefits bearing compensation, and to the
calculation of retirement benefits using the high three annual Unocal incentive
pay awards, whether or not consecutive. Effective as of July 1, 2006, the Unocal
Nonqualified Retirement Plans were merged into this RRP. The benefit calculation
and benefit distribution rules that apply to eligible employees who incurred a
Separation from Service prior to July 1, 2006 are described in the Unocal
Nonqualified Retirement Plans as in effect as of the time such employees
incurred a Separation from Service (as amended to comply with section 409A of
the Code).

E-76



--------------------------------------------------------------------------------



 



     (d) Effective January 1, 2009, the RRP was amended and restated in order to
comply with the Internal Revenue Services final regulations under section 409A
of the Code and make certain other changes. The benefit calculation and benefit
distribution rules that apply to eligible employees who incurred a Separation
from Service between January 1, 2005 and June 30, 2006 are described in
Appendix B. The benefit calculation and benefit distribution rules that apply to
eligible employees who incurred a Separation from Service on or after July 1,
2006 and prior to January 1, 2009 are described in Appendix C.
SECTION II. DEFINITIONS.
     Except as provided below, capitalized terms used in the RRP shall have the
same meaning as in the Retirement Plan:
     (a) “Beneficiary” means the person or persons entitled to receive a
Participant’s remaining Restoration Benefit in the event the Participant dies
prior to receiving his or her entire Restoration Benefit, as provided in
Section VI.
     (b) “Benefit Calculation Date” means the earlier of:
          (1) the first day of the month following the date the Participant’s
employment relationship with the Corporation terminates,
          (2) the first day of the month that is at least 6 months after the
date the Participant incurs a Separation from Service, or
          (3) the first day of the month after the Participant returns to work
following a Separation from Service.
     (c) “Benefit Protection Period” means the period commencing on the Benefit
Protection Period Commencement Date and terminating two years after the date of
a Change in Control.
     (d) “Benefit Protection Period Commencement Date” means the date six months
prior to the public announcement of the proposed transaction which, when
effected, is a Change in Control.
     (e) “Business in Competition” means any person, organization or enterprise
which is engaged in or is about to be engaged in any line of business engaged in
by the Corporation at such time.
     (f) “Change in Control” means a change in control of the Corporation as
defined in Article VI of the Corporation’s By-Laws, as it may be amended from
time-to-time.
     (g) “Code” means the Internal Revenue Code of 1986, as amended.

E-77



--------------------------------------------------------------------------------



 



     (h) “Committee” means the Management Compensation Committee of the Board of
Directors of Chevron Corporation.
     (i) “Corporation” means Chevron Corporation, a Delaware corporation, or any
Successors or Assigns. Where the context shall permit, “Corporation” shall
include the Subsidiaries of Chevron Corporation.
     (j) “Corporation Confidential Information” includes:
          (1) Information embodied in inventions, discoveries and improvements,
whether patentable or unpatentable, including trade secrets;
          (2) Geological and geophysical data and analyses thereof, well
information, discoveries, development initiatives, reserves, offshore bidding
strategies, potential value of unleased offshore acreage, exploration and other
business strategies and investment plans, business methods, current and planned
technology, processes and practices relating to the existence of, exploration
for, or the development of oil, gas, or other potentially valuable raw material,
product, mineral or natural resource of any kind;
          (3) Confidential personnel or Human Resources data;
          (4) Customer lists, pricing, supplier lists, and Corporation
processes;
          (5) Any other information having present or potential commercial
value; and
          (6) Confidential information of any kind in possession of the
Corporation, whether developed for or by the Corporation (including information
developed by the Participant), received from a third party in confidence, or
belonging to others and licensed or disclosed to the Corporation in confidence
for use in any aspect of its business and without regard to whether it is
designated or marked as such through use of such words as “classified,”
“confidential” or “restricted”;
     Provided, however, that Corporation Confidential Information shall not
include any information that is or becomes generally known through no wrongful
act or omission of the Participant. However, information shall not fail to be
Corporation Confidential Information solely because it is embraced by more
general information available on a non-confidential basis.
     (k) “Document” means any devices, records, data, notes, reports, abstracts,
proposals, lists, correspondence (including e-mails), specifications, drawings,
blueprints, sketches, materials, equipment, reproductions of any kind made from
or about such documents or information contained therein, recordings, or similar
items.
     (l) “Employee” means an individual who is paid on the U.S. dollar Payroll
of the Corporation, but shall not include an individual for any period in which
he or she is:
          (1) Compensated for services by a person other than the Corporation
and who, at any time and for any reason, is deemed to be an Employee;

E-78



--------------------------------------------------------------------------------



 



          (2) Not on the Payroll of the Corporation and who, at any time and for
any reason, is deemed to be an Employee;
          (3) A leased employee within the meaning of section 414(n) of the
Code, or would be a leased employee but for the period-of-service requirement of
section 414(n)(2)(B) of the Code, and who is providing services to the
Corporation;
          (4) If, during any period, the Corporation has not treated an
individual as an Employee and, for that reason, has not withheld employment
taxes with respect to that individual, then that individual shall not be treated
as an Employee for that period, even in the event that the individual is
determined, retroactively, to have been an Employee during all or any portion of
that period.
     (m) “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended.
     (n) “ESIP-RP” means the Chevron Corporation ESIP Restoration Plan that was
originally established effective as of July 1, 2002 through a spin-out of a
portion of the liabilities of the Excess Plan, and has been amended from time to
time thereafter.
     (o) “Excess Plan” means the Chevron Corporation Excess Benefit Plan as
originally established effective January 1, 1976, amended thereafter from time
to time, and effective July 1, 2002 reconstituted to form the RRP, the SRP and
the ESIP-RP.
     (p) “Initial Election Due Date” means January 31st of the calendar year
immediately following the first year the Participant for the first time accrues
a benefit under ESIP-RP, the RRP, or another “excess benefit plan” as defined in
Treas. Reg. 1.409A-2(a)(7)(iii).
     (q) “Misconduct” of a Participant means:
          (1) The Corporation has been required to prepare an accounting
restatement due to material noncompliance, as a result of misconduct, with any
financial reporting requirement under the securities laws, and the Committee has
determined in its sole discretion that the Participant:
               (A) Had knowledge of the material noncompliance or circumstances
giving rise to such noncompliance and willfully failed to take reasonable steps
to bring it to the attention of appropriate individuals within the Corporation;
or
               (B) Knowingly engaged in practices which materially contributed
to the circumstances that enabled such material noncompliance to occur;
          (2) A Participant commits an act of embezzlement, fraud or theft with
respect to the property of the Corporation, materially violates the
Corporation’s conflict of interest policy, or breaches his or her fiduciary duty
to the Corporation;

E-79



--------------------------------------------------------------------------------



 



          (3) A Participant, while still employed by the Corporation:
               (A) Willfully misappropriates or discloses to any person, firm or
corporation any Corporation Confidential Information, unless the Participant is
expressly authorized by the Corporation’s management to disclose such
Corporation Confidential Information, pursuant to a written non-disclosure
agreement that sufficiently protects it;
               (B) Directly or indirectly engages in, commences employment with,
or materially renders services, advice or assistance to any Business in
Competition with the Corporation other than on behalf of the Corporation;
               (C) Induces or attempts to induce, directly or indirectly, any of
the Corporation’s customers, employees, representatives or consultants to
terminate, discontinue or cease working with or for the Corporation, or to
breach any contract with the Corporation, in order to work with or for, or enter
into a contract with, the Participant or any third party other than when such
action is taken on behalf of the Corporation;
          (4) A Participant willfully fails to promptly return all Documents and
other tangible items belonging to the Corporation that are in his or her
possession or control upon termination of employment, whether pursuant to
retirement or otherwise;
          (5) A Participant willfully commits an act which, under applicable
law, constitutes the misappropriation of a Corporation trade secret or otherwise
violates the law of unfair competition with respect to the Corporation;
including, but not limited to, unlawfully:
               (A) Using or disclosing Corporation Confidential Information; or
               (B) Soliciting (or contributing to the soliciting of) the
Corporation’s customers, employees, representatives, or consultants to:
                    (i) Terminate, discontinue or cease working with or for the
Corporation; or
                    (ii) To breach any contract with the Corporation, in order
to work with or for, or enter into a contract with, the Participant or any third
party;
          (6) A Participant willfully fails to inform any new employer of the
Participant’s continuing obligation to maintain the confidentiality of the trade
secrets and other Corporation Confidential Information obtained by the
Participant during the term of his or her employment with the Corporation;
          The Committee shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in subsections (1) through
(6) above, and its determination shall be conclusive and binding on all
interested persons.
     (r) “Participant” means a person who is eligible to participate in the RRP
as provided in Section III.

E-80



--------------------------------------------------------------------------------



 



     (s) “Payroll” means the system used by the Corporation to pay those
individuals it regards as Corporation employees for their services and to
withhold employment taxes from the compensation it pays to such employees.
“Payroll” does not include any system the Corporation uses to pay individuals
whom it does not regard as Corporation employees and for whom it does not
actually withhold employment taxes (including, but not limited to, individuals
it regards as independent contractors) for their services.
     (t) “Plan Year” means the calendar year.
     (u) “Prior Period Plan” means the defined benefit and bonus portions of the
Excess Plan, the Prior Plans, the Unocal Nonqualified Retirement Plans or this
RRP with respect to prior periods of employment, as applicable.
     (v) “Prior Plans” means the defined benefit portion of the Supplemental
Pension Plan of Texaco Inc., the defined benefit portion of the Excess-Benefit
Plan for Employees of ChevronTexaco Global Energy Inc., the Supplemental Bonus
Retirement Plan of Texaco Inc., and the Pension Supplementation Plan of
ChevronTexaco Global Energy Inc.
     (w) “Quarter” means a calendar quarter.
     (x) “Restoration Benefit” means the benefit described in Section IV.
     (y) “Retirement Plan” means the qualified Chevron Retirement Plan.
     (z) “Retirement Plan Benefit” means the benefit determined with respect to
the Chevron Retirement Plan as described in Section IV.
     (aa) “RRP” means the Chevron Corporation Retirement Restoration Plan.
     (bb) “Separation from Service” means separation from service with the
Corporation within the meaning of section 409A of the Code.
          (1) Whether such a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Corporation and employee reasonably anticipated that no further services will be
performed after a certain date or that the level of bona fide services the
employee would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36)-month period (or the full period of services to the employer if the
employee has been providing services to the employer less than thirty-six
(36) months).
          (2) Notwithstanding the foregoing, the employment relationship is
treated as continuing intact:
               (A) While the individual is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months, or if longer, so long as the individual retains a right to
reemployment with the service recipient under an applicable statute or by
contract. Where a leave of absence is due to any medically determinable physical
or mental impairment that

E-81



--------------------------------------------------------------------------------



 



can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, a twenty-nine (29)-month
period of absence is substituted for such six (6)-month period.
               (B) Until the individual separates from service with the
third-party, where the employee terminates employment with the Corporation due
to a bona fide sale of substantial assets to such third-party and becomes
employed by it in connection with such sale; provided that the Corporation or
the Committee so designates within its sole discretion no later than the closing
date of the sale.
     (cc) “SRP” means the Chevron Corporation Supplemental Retirement Plan that
was originally established effective as of July 1, 2002 through a spin-out of a
portion of the liabilities of the Excess Plan, was amended from time to time
thereafter, and effective July 1, 2006 was merged into the RRP.
     (dd) “Subsidiary” means any corporation or entity with respect to which the
Corporation, one or more Subsidiaries, or the Corporation together with one or
more Subsidiaries, owns not less than eighty percent (80%) of the total combined
voting power of all classes of stock entitled to vote, or not less than eighty
percent (80%) of the total value of all shares of all classes of stock.
     (ee) “Successors and Assigns” means a corporation or other entity acquiring
all or substantially all the assets and business of the Corporation (including
the RRP) whether by operation of law or otherwise; including any corporation or
other entity effectuating a Change in Control of the Corporation.
     (ff) “Unforeseeable Emergency”
          (1) Means a severe financial hardship to the Participant or his or her
Beneficiary resulting from:
               (A) An illness or accident of the Participant or Beneficiary, the
Participant’s or Beneficiary’s spouse, or the Participant’s or Beneficiary’s
dependent (as defined in section 152(a) of the Code);
               (B) Loss of the Participant’s or Beneficiary’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or
               (C) Other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary.
          (2) Notwithstanding Section II.(ff)(1); a hardship shall not
constitute an Unforeseeable Emergency:
               (A) To the extent that it is, or may be, relieved by:
                    (i) Reimbursement or compensation, by insurance or
otherwise;

E-82



--------------------------------------------------------------------------------



 



                    (ii) Liquidation of the Participant’s or Beneficiary’s
assets to the extent that the liquidation of such assets would not itself cause
severe financial hardship (such assets shall include but not be limited to stock
options, Common Stock, and Chevron Corporation Employee Savings Investment Plan
balances).
               (B) If (among other events), it consists of payment of college
tuition or purchasing a home.
     (gg) “Unocal” means Unocal Corporation, a Delaware corporation.
     (hh) “Unocal Nonqualified Retirement Plans” means Unocal Nonqualified
Retirement Plan A1, Unocal Nonqualified Retirement Plan B1 and Unocal
Nonqualified Retirement Plan C1.
SECTION III. ELIGIBILITY AND PARTICIPATION.
     Participation in the RRP shall be limited to:
     (a) Active Employee Participants. Members of the Retirement Plan who are
Employees and whose Retirement Plan benefits are limited due to the requirements
of sections 401(a)(17) or 415 of the Code. Such a Participant shall first accrue
a benefit under the RRP when his or her Retirement Plan benefits are first
limited due to the requirements of sections 401(a)(17) or 415 of the Code.
     (b) Terminated Employee Participants. Any terminated former Employee who
has an undistributed benefit under the SRP, the Unocal Nonqualified Retirement
Plans, or under the RRP.
     (c) Other Employee Participants. Notwithstanding sub-section (a) above, any
Member of the RRP who is an Employee on or after January 1, 2008 and who, on
December 31, 2007, had an accrued benefit under the RRP determined on the basis
of “Regular Earnings” and “Highest Average Earnings” calculated as of
December 31, 2007 using the definitions under the RRP and Retirement Plan in
effect on December 31, 2007.
SECTION IV. PLAN BENEFITS.
     This Section IV. applies only to Participants who are Employees on or after
January 1, 2008. Refer to the appendices of this RRP for the benefit calculation
rules that apply to Participants who were participants in the RRP and/or the SRP
and who incurred a Separation from Service prior to January 1, 2008. Refer to
the Unocal Nonqualified Retirement Plans (as amended to comply with section 409A
of the Code) for the rules that apply to Participants who were eligible for such
plans and incurred a Separation from Service prior to July 1, 2006.

E-83



--------------------------------------------------------------------------------



 



     (a) Restoration Benefit.
          (1) With respect to a Participant who was last hired and was a Member
of the Retirement Plan before January 1, 2008, the Participant’s Restoration
Benefit shall be the lump sum value of the difference between:
               (A) the amount of the Participant’s Retirement Plan Benefit
expressed as a single life annuity commencing as of the Participant’s Benefit
Calculation Date, but determined without regard to the limitations required to
comply with sections 401(a)(17) or 415 of the Code; provided, however, that the
amount determined under this Section IV.(a)(1) shall not be less than the amount
determined on the basis of “Regular Earnings” and “Highest Average Earnings”
calculated as of December 31, 2007 using the definitions under the RRP and the
Retirement Plan in effect on December 31, 2007 (but also determined without
regard to the limitations required to comply with sections 401(a)(17) or 415 of
the Code); and
               (B) the amount of the Participant’s Retirement Plan Benefit
expressed as a single life annuity as if it commenced as of the Participant’s
Benefit Calculation Date.
          (2) With respect to a Participant who was hired or first became
eligible to participate in the Retirement Plan on or after January 1, 2008, the
Participant’s Restoration Benefit shall be the lump sum value of the difference
between:
               (A) the amount of the Participant’s Retirement Plan Benefit
expressed as a lump sum commencing as of the Participant’s Benefit Calculation
Date, but determined without regard to the limitations required to comply with
sections 401(a)(17) or 415 of the Code; and
               (B) the amount of the Participant’s Retirement Plan Benefit
expressed as a lump sum as if it commenced as of the Participant’s Benefit
Calculation Date.
          (3) With respect to a Participant who was rehired, the Participant’s
Restoration Benefit is described in Section VII.(h).
          (4) With respect to a Participant who returned to work following a
Separation from Service (the “first separation”) without a termination of the
employment relationship, the Participant’s Restoration Benefit payable upon the
subsequent Separation from Service shall be the Restoration Benefit determined
under (1), (2), or (3) above, as applicable, reduced by the present value of all
payments previously made or scheduled to be made in the future under the RRP on
account of the first separation.
     (b) Gulf Retirement Bonus. A Participant who was eligible to receive a Gulf
Retirement Bonus under the Supplemental Pension Plan of Gulf Oil Corporation
shall be entitled to receive such benefit under the RRP as an additional part of
his or her Restoration Benefit.

E-84



--------------------------------------------------------------------------------



 



     (c) Calculation of Lump Sum Value of Single Life Annuity. The single life
annuity and lump sum values described above shall be determined using the
applicable formulae and actuarial assumptions in effect under the Retirement
Plan as of the Participant’s Benefit Calculation Date.
     (d) Interest. Interest shall accrue on the unpaid portion, if any, of a
Participant’s Restoration Benefit, commencing on the Participant’s Benefit
Calculation Date. Interest shall be credited and compounded daily such that the
interest rate for the Quarter will be equal to the average market yield for the
preceding Quarter on constant maturity U.S. Government 10-year bonds.
SECTION V. DISTRIBUTION OF PLAN BENEFITS.
     Except as otherwise provided in an applicable appendix, Restoration
Benefits shall be distributed in cash in accordance with this Section V.
Distributions shall only be made after a Participant incurs a Separation from
Service. Refer to the appendices of this RRP for the rules that apply to
Participants who were participants in the RRP and/or the SRP and who incurred a
Separation from Service prior to January 1, 2009. Refer to the Unocal
Nonqualified Retirement Plans (as amended to comply with section 409A of the
Code) for the rules that apply to Participants who were eligible for such plans
and who incurred a Separation from Service prior to July 1, 2006.
     (a) Default Distribution Form. Unless the Participant had made a valid
election with the Committee as described in this Section V., or except as
provided in Section VI.(b), the Participant’s Restoration Benefit shall be
distributed in a lump sum in the first Quarter that is at least 12 months after
the date the Participant incurs a Separation from Service.
     (b) Distribution Election.
          A Participant is permitted to make an initial election regarding the
timing and form of distribution of his or her Restoration Benefit as follows:
          (1) Election Procedure. A Participant may elect his or her time and
form of distribution no later than the later of December 31, 2006 or the Initial
Election Due Date. Such an election shall be made by filing the prescribed form
with the Committee.
          (2) Time and Form of Distribution.
               A Participant may make a timely election to receive his or her
Restoration Benefit only in the following forms and times:
               (A) In a lump sum payable in the first Quarter or first January
that is one or more whole years (as elected by the Participant) following the
date the Participant incurs a Separation from Service; or

E-85



--------------------------------------------------------------------------------



 



               (B) In ten (10) or fewer annual installments, payable or
commencing in the first Quarter or in the first January that is one or more
whole years (as elected by the Participant) following the date the Participant
incurs a Separation from Service. All installments after the first shall be paid
in January.
     (c) Determination of Installment Payment Amount. The amount of any
installment payment shall be determined by dividing the unpaid balance of the
Participant’s Plan Benefit, including credited interest, as of the beginning of
the Quarter that includes the distribution date, by the number of annual
payments remaining to be made.
     (d) Change of Distribution Time and Form. The time and form of distribution
(as determined pursuant to Section V.(a) or (b)) may be changed in accordance
with the requirements of this Section V.(d) and such additional procedures as
may be prescribed by the Committee in its sole discretion subject to the
following requirements:
          (1) Such an election shall only be valid if it is made twelve (12)
months prior to the original payment date and postpones the commencement of such
payment(s) to at least five (5) years after the date the original payment(s)
were scheduled to commence. The new election can be a lump sum or ten or fewer
installments payable or commencing in the first Quarter or the first January
that is five or more whole years after the date the original payment(s) were
scheduled to commence. All installment payments shall be made in cash and, after
the first such installment, shall be paid in January; and
          (2) For purposes of this RRP, “payment date” means the date a lump sum
is payable or the date the first of a series of installments is payable.
Installment payments shall be considered to be one payment.
     (e) Acceleration of Payments. Except with respect to an Unforeseeable
Emergency; a Participant may not elect to accelerate an irrevocable distribution
of any portion of his or her Restoration Benefit prior to the date it would
otherwise be distributed; provided that an election change permitted under
Section V.(d) shall not be considered to be an accelerated distribution solely
because such change results in a change to the time and/or form of distribution.
     (f) Unforeseeable Emergency.
          (1) A Participant may request distribution of such portion of his or
her Account to the extent reasonably necessary to satisfy an Unforeseeable
Emergency (which may include amounts necessary to pay any Federal, state, local,
or foreign income taxes or penalties reasonably anticipated to result from the
distribution).
          (2) Determinations of amounts reasonably necessary to satisfy the
Unforeseeable Emergency will take into account any additional compensation that
is available to the Participant to satisfy the Unforeseeable Emergency with the
exception of benefits:
               (A) Under a pension plan qualified under section 401(a) of the
Code (including any amount available as a plan loan); or

E-86



--------------------------------------------------------------------------------



 



               (B) Available due to the Unforeseeable Emergency under another
nonqualified deferred compensation plan within the meaning of section 409A of
the Code (or would be such a nonqualified deferred compensation plan if it was
not grandfathered under the effective date provisions of section 409A of the
Code).
     (g) Mandatory Cashout Limit. Notwithstanding any other provision of this
Section V., if a Participant’s Restoration Benefit is less than $50,000 on the
first business day of the first Quarter that is at least 12 months following the
date the Participant incurs a Separation from Service, such Restoration Benefit
shall be distributed in a lump sum in such Quarter.
SECTION VI. DEATH BENEFITS.
     (a) Beneficiary Designation. A Participant may designate, in the manner and
on the form prescribed by the Committee, one or more Beneficiaries to receive
payment of any Restoration Benefit that is undistributed at the time of the
Participant’s death. A Participant may change such designation at any time by
filing the prescribed form in the manner established by the Committee. No
Beneficiary designation shall be effective until it is filed in accordance with
the procedures established by the Committee. If a Beneficiary has not been
designated or if no designated Beneficiary survives the Participant,
distribution will be made to the Participant’s surviving spouse as Beneficiary
if such spouse is then living or, if not, in equal shares to the then living
children of the Participant as Beneficiaries or, if none, to the Participant’s
estate as Beneficiary.
     (b) Time and Form of Death Benefit. If a Participant who has made a valid
election as to the form and time of the payment of his or her Restoration
Benefit dies, then the Beneficiary shall receive the payment(s) on the date(s)
elected by the Participant and at the same time and in the same form as the
Participant would have received such payment(s), except that the Beneficiary may
request a distribution on account of an Unforeseeable Emergency as described in
Section V.(f). If such a Participant has not made a valid election as to the
time and form of his distribution, then payment shall be made in a lump sum on
the date that is six months following the date of the Participant’s death.
SECTION VII. MISCELLANEOUS.
     (a) Forfeitures. Restoration Benefits shall vest in accordance with the
applicable provisions of the Retirement Plan. Notwithstanding such vesting,
however, if the Participant engages in Misconduct, the Committee may determine
that any unpaid Restoration Benefits shall be forfeited and/or that any
previously paid Restoration Benefits shall be repaid to the Corporation.
     (b) Funding. The RRP shall be unfunded, and all Restoration Benefits shall
be paid only from the general assets of the Corporation.
     (c) Tax Withholding. All distributions shall be net of any applicable
payroll deductions including, but not limited to, any federal, state or local
tax withholding. In addition, any withholding amount required under the Federal
Insurance Contributions Act with respect to

E-87



--------------------------------------------------------------------------------



 



a Participant’s Restoration Benefit prior to the date a distribution is made
from the RRP, if any, and the additional income taxes attributable to such
withholding, shall be debited from the Participant’s Restoration Benefit.
     (d) No Employment Rights. Nothing in the RRP shall be deemed to give any
individual a right to remain in the employ of any member of the Corporation nor
affect the right of the Corporation to terminate any individual’s employment at
any time and for any reason, which right is hereby reserved.
     (e) No Assignment of Property Rights. Except as may be required by
applicable law, or as is described below relating to domestic relations orders,
no Restoration Benefit or property interest in this RRP may be assigned (either
at law or in equity), alienated, anticipated or subject to attachment,
bankruptcy, garnishment, levy, execution or other legal or equitable process.
Any act in violation of this Section VII.(e) shall be void. Notwithstanding the
foregoing, the creation, assignment or recognition of a right to all or any
portion of a Participant’s Restoration Benefit hereunder pursuant to a domestic
relations order (as defined in section 414(p)(1)(B) of the Code) that is valid
under applicable state law and not preempted by ERISA shall not constitute a
violation of this Section VII.(e).
     (f) Administration. The RRP shall be administered by the Committee. No
member of the Committee shall become a Participant in the RRP. The Committee
shall make such rules, interpretations and computations as it may deem
appropriate. The Committee shall have sole discretion to interpret the terms of
the RRP, make any factual findings, and make any decision with respect to the
RRP, including (without limitation) any determination of eligibility to
participate in the RRP, eligibility for a Restoration Benefit, and the amount of
such Restoration Benefit. The Committee’s determinations shall be conclusive and
binding on all persons. Subject to the requirements of applicable law, the
Committee may designate other persons to carry out its responsibilities and may
prescribe such conditions and limitations as it may deem appropriate in its sole
discretion.
     (g) Amendment and Termination. The Corporation expects to continue the RRP
indefinitely. Future conditions, however, cannot be foreseen. Subject to
Section VIII., the Corporation shall have the authority to amend or to terminate
the RRP at any time and for any reason, by action of its board of directors or
by action of a committee or individual(s) acting pursuant to a valid delegation
of authority. In the event of an amendment or termination of the RRP, a
Participant’s Restoration Benefit shall not be less than the Restoration Benefit
to which the Participant would have been entitled if he or she had incurred a
Separation from Service immediately prior to such amendment or termination,
except to the extent:
          (1) The RRP was amended or terminated to comply with changes in the
Code;
          (2) Some or all of the amount calculated under the RRP’s terms that
existed immediately prior to such amendment or termination is subsequently
provided from another plan.

E-88



--------------------------------------------------------------------------------



 



     (h) Effect of Reemployment.
          (1) If any Participant who has incurred a Separation from Service is
reemployed, such Participant shall receive any amounts attributable to his or
her previous employment according to his or her existing distribution schedule
under the Prior Period Plan.
          (2) When any reemployed Participant subsequently incurs a Separation
from Service, the Participant’s Restoration Benefit payable upon the subsequent
Separation from Service will be the greater of the “A+B Calculation” and the “C
Calculation”.
               The “A+B Calculation” is the sum of the “A Calculation” and the
“B Calculation”.
               The “A Calculation” is the difference (but not less than zero)
between (i) the Participant’s Prior Period Plan benefit calculated according to
the provisions of the Prior Period Plan based only on the Participant’s service
and earnings during the prior period(s) of employment, and (ii) the present
value of all payments previously made or scheduled to be made in the future
under the Prior Period Plan.
               The “B Calculation” is the Participant’s Restoration Benefit
calculated according to Section IV.(a)(1)(A) or (a)(2)(A) (as applicable) based
only on the Participant’s service and earnings during the latest period of
employment.
               The “C Calculation” is the difference between (i) and (ii), where
(i) is the Participant’s Restoration Benefit (before offset for the Retirement
Plan benefit) calculated according to Section IV.(a)(1)(A) or (a)(2)(A) (as
applicable) based on the Participant’s service and earnings during all periods
of employment, and (ii) is the sum of the present value of all payments
previously made (or scheduled to be made in the future) under the Retirement
Plan and the Prior Period Plan (if any) with respect to prior period(s) of
employment, and the present value of the benefit to be paid under the Retirement
Plan with respect to both the prior period of employment (to the extent not
previously made or scheduled to be made in the future) and the current period of
employment. For the purposes of the “C Calculation”, the benefit calculation
according to Section IV.(a)(1)(A) or (a)(2)(A) (as applicable) will use the
Retirement Plan formula in effect for the Participant at the time of his or her
latest Separation from Service.
          (3) Present values shall be determined using the interest rates and
other actuarial factors in effect under the Retirement Plan as of the date this
calculation is made.
     (i) Excess Plan/Top-Hat Plan Status. To the extent that the RRP provides a
benefit in excess of the limitations on contributions and benefits imposed by
section 415 of the Code, the RRP is intended to be an “excess benefit plan”
within the meaning of section 3(36) of ERISA, that is an unfunded deferred
compensation program. Otherwise, the RRP is intended to be an unfunded deferred
compensation program that is maintained “for a select group of management or
highly compensated employees” as set forth in Title I of ERISA. The RRP shall be
implemented, administered and interpreted in a manner consistent with this
intention.

E-89



--------------------------------------------------------------------------------



 



     (j) Successors and Assigns. The RRP shall be binding upon the Corporation,
its Successors and Assigns. Notwithstanding that the RRP may be binding upon a
Successor or Assign by operation of law, the Corporation shall also require any
Successor or Assign to expressly assume and agree to be bound by the RRP in the
same manner and to the same extent that the Corporation would be if no
succession or assignment had taken place.
     (k) 409A Compliance. This RRP is intended to comply with section 409A of
the Code and shall be interpreted in a manner consistent with that intent.
Notwithstanding the foregoing, in the event there is a failure to comply with
section 409A of the Code (or the regulations thereunder), the Committee shall
have the discretion to accelerate the time or form of payment of a Participant’s
Restoration Benefit, but only to the extent of the amount required to be
included in income as a result of such failure.
     (l) Choice of Law. The RRP shall be administered, construed and governed in
accordance with ERISA, the Code, and, to the extent not preempted by ERISA, by
the laws of the State of California, but without regard to its conflict of law
rules. Notwithstanding the foregoing, domestic relations orders and the
Section II.(q) definition of Misconduct shall be subject to the jurisdiction’s
law that would otherwise be applicable, but without regard to that particular
jurisdiction’s conflict of laws rules.
SECTION VIII. CHANGE IN CONTROL.
     Notwithstanding any other provisions of the RRP to the contrary, the
provisions of this Section VIII. shall apply during the Benefit Protection
Period.
     (a) Restrictions on Amendments During Benefit Protection Period.
Notwithstanding Section VII.(g) of the RRP, except to the extent required to
comply with applicable law, no amendment of the RRP (other than an amendment to
reduce or discontinue future accruals under the RRP after the end of the Benefit
Protection Period) that is executed or first becomes effective during the
Benefit Protection Period shall:
          (1) Deprive any individual who is a Participant on the Benefit
Protection Period Commencement Date or immediately prior to a Change in Control
of coverage under the RRP as constituted at the time of such amendment;
          (2) Deprive any individual who is a Beneficiary with respect to an
individual who is a Participant on the Benefit Protection Period Commencement
Date or immediately prior to a Change in Control of any benefit to which he or
she is entitled on the Benefit Protection Period Commencement Date or may become
entitled during the Benefit Protection Period;
          (3) Reduce the amount of benefits provided under the RRP below the
benefits provided under the RRP on the day prior to the Benefit Protection
Period Commencement Date;
          (4) Amend Sections II.(c), II.(d), II.(f), VII.(g), or VIII.; or
          (5) Terminate the RRP.
     (b) Exception to Section VIII.(a). Section VIII.(a) shall not apply to the
extent that (i) the amendment or termination of the RRP is approved after any
plans have been abandoned to

E-90



--------------------------------------------------------------------------------



 



effect the transaction which, if effected, would have constituted a Change in
Control and the event which would have constituted the Change in Control has not
occurred, and (ii) within a period of six months after such approval, no other
event constituting a Change in Control shall have occurred, and no public
announcement of a proposed event which would constitute a Change in Control
shall have been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred. For purposes of this Section VIII., approval
shall mean written approval (by a person or entity within the Corporation having
the authority to do so) of such amendment or termination.
     (c) Restrictions on Certain Actions Prior to or Following, a Change in
Control. Notwithstanding any contrary provisions of the RRP and except to the
extent required to comply with applicable law, (i) any amendment or termination
of the RRP which is executed or would otherwise become effective prior to a
Change in Control at the request of a third party who effectuates a Change in
Control shall not be an effective amendment or termination of the RRP during the
Benefit Protection Period; and (ii) the RRP shall not be amended at any time if
to do so would adversely affect the rights derived under the RRP from this
Section VIII. of any individual who is a Participant during the Benefit
Protection Period or a Beneficiary with respect to a Participant during the
Benefit Protection Period. Furthermore, following a Change in Control, no person
shall take any action that would directly or indirectly have the same effect as
any of the prohibited amendments listed in Section VIII.(a).
     (d) Effect on other Benefits. In calculating a Participant’s Restoration
Benefit under Section IV., it shall be assumed that the Retirement Plan formulae
and actuarial assumptions in effect on the Benefit Protection Period
Commencement Date had continued in effect through the date the Participant
incurs a Separation from Service.
     (e) Distribution of Restoration Benefits. In the event of a Change of
Control, each Participant’s Restoration Benefits shall be distributed in
accordance with Section V.
     (f) Establishment of a Trust. Notwithstanding anything contained in the RRP
to the contrary, nothing herein shall prevent or prohibit the Corporation from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the RRP.
     (g) No Forfeitures. During the Benefit Protection Period, a Participant’s
Restoration Benefit shall not be subject to forfeiture under any circumstances.
     (h) Miscellaneous.
          (1) The provisions of the RRP shall be deemed severable and the
validity or enforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
          (2) The Corporation’s obligation to make the payments and provide the
benefits provided for in the RRP and otherwise to perform its obligation
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Participant or others.

E-91



--------------------------------------------------------------------------------



 



          (3) No provision of the RRP may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Participant and the Corporation. No waiver by either party hereto at any
time of breach by the other party hereto of, or compliance with, any condition
or provision of this RRP to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time.
SECTION IX. GRANDFATHERED PROVISIONS.
Notwithstanding any provision of the main text of this RRP, any provision in an
Appendix shall supersede any contrary provision herein unless the Appendix
specifically states to the contrary.
SECTION X. EXECUTION.
     Approved by the Board at a meeting held on December 10, 2008 and effective
January 1, 2009 and executed pursuant to the Board’s delegation.

                 
By
  /s/ Robert J. Eaton       Date   December 10, 2008
 
               

E-92



--------------------------------------------------------------------------------



 



APPENDIX A
to the
CHEVRON CORPORATION RETIREMENT RESTORATION PLAN
(Amended and Restated as of January 1, 2009)
Section I. Applicability and Definitions. This Appendix A applies to a
Grandfathered RRP Participant who has an undistributed accrued Grandfathered
Benefit on January 1, 2009. For this purpose,
     (a) “Grandfathered Participant” means a participant in the RRP who incurred
a separation from service on or before December 31, 2004; and
     (b) “Grandfathered Benefit” means the benefit accrued under the RRP as of
December 31, 2004 (and earnings thereon).
Section II. Pre-2005 Grandfathered Provisions. Notwithstanding any other
provision of the RRP, the provisions of the RRP which were in effect as of the
time the Grandfathered Participant incurred a separation from service shall
govern a Grandfathered Participant’s Grandfathered Benefit.

E-93



--------------------------------------------------------------------------------



 



APPENDIX B
to the
CHEVRON CORPORATION RETIREMENT RESTORATION PLAN
(Amended and Restated as of January 1, 2009)
Section I. Applicability and Definitions. This Appendix B applies to a Pre-2006
Plan Participant who has an undistributed accrued Pre-2006 Plan Benefit on
January 1, 2009. For this purpose,
     (a) “Pre-2006 Plan Participant” means a participant in the RRP who incurred
a Separation from Service between January 1, 2005 and June 30, 2006; and
     (b) “Pre-2006 Plan Benefit” means the benefit accrued under the RRP to
which a Pre-2006 Plan Participant is entitled solely on account of the
Participant’s service prior to incurring a Separation of Service between
January 1, 2005 and June 30, 2006 (and earnings thereon).
Section II. Governing Provisions. The Pre-2006 Plan Benefit of a Pre-2006 Plan
Participant shall be governed by (i) the provisions of Sections III, IV., and V.
of this Appendix B, and (ii) except as otherwise provided in this Appendix B,
the provisions of the main text of the RRP other than Sections IV. and V.
Section III. Amount of Pre-2006 Plan Benefit.
     (a) The Pre-2006 Plan Benefit of a Pre-2006 Plan Participant whose Annuity
Starting Date for Retirement Plan benefits occurred in 2005 or 2006 shall be
determined as follows:
          (1) Restoration Benefit. A Participant’s Restoration Benefit shall be
the lump sum value of the difference between (i) the amount of the Participant’s
single life annuity under the Retirement Plan commencing as of the Annuity
Starting Date (A) without regard to the limitations required to comply with
sections 401(a)(17) or 415 of the Code, and (B) including as Regular Earnings
salary deferrals under the Deferred Compensation Plan (and, effective
December 10, 2003, under the deferred compensation plans applicable to former
Texaco and Caltex employees); and (ii) the actual amount of the Participant’s
single life annuity under the Retirement Plan commencing as of that Annuity
Starting Date.
          (2) Calculation of Lump Sum Value of Single Life Annuity. The single
life annuity and lump sum values described in (1) above shall be determined
using the applicable formulae and actuarial assumptions in effect under the
Retirement Plan as of the Annuity Starting Date.
          (3) Interest. Interest shall accrue on the unpaid portion, if any, of
a Participant’s Restoration Benefit, commencing on the Annuity Starting Date of
the Participant’s Retirement Plan benefit. Interest shall be credited and
compounded daily such that the interest rate for the Quarter will be equal to
the average market yield for the preceding Quarter on constant maturity U.S.
Government 10 year bonds.

E-94



--------------------------------------------------------------------------------



 



     (b) The Pre-2006 Plan Benefit of a Pre-2006 Plan Participant whose Annuity
Starting Date for Retirement Plan benefits occurs after 2006 shall be determined
as follows:
          (1) Restoration Benefit. The Restoration Benefit of a Participant
shall be the lump sum value of the difference between (i) the amount of the
Participant’s single life annuity under the Retirement Plan commencing as of the
first day of the month following Separation from Service (A) without regard to
the limitations required to comply with sections 401(a)(17) or 415 of the Code,
(B) including as Regular Earnings salary deferrals under the Deferred
Compensation Plan (and under the deferred compensation plans applicable to
former Texaco and Caltex employees); and (ii) the actual amount of the
Participant’s single life annuity under the Retirement Plan commencing as of the
first day of the month following Separation from Service.
          (2) Calculation of Lump Sum Value of Single Life Annuity. The single
life annuity and lump sum values described in (b)(1) above shall be determined
using the applicable formulae and actuarial assumptions in effect under the
Retirement Plan as of the first day of the month following the Participant’s
Separation from Service.
          (3) Interest. Interest shall accrue on the unpaid portion, if any, of
a Participant’s Restoration Benefit, commencing on the first day of the month
following the Participant’s Separation from Service. Interest shall be credited
and compounded daily such that the interest rate for the Quarter will be equal
to the average market yield for the preceding Quarter on constant maturity U.S.
Government 10 year bonds.
Section IV. Form of Distribution. Except as provided under Section V. of this
Appendix B,the Pre-2006 Plan Benefit of a Pre-2006 Plan Participant shall be
paid in accordance with (a) or (b), and (c).

  (a)   the Participant’s effective election as of December 31, 2008, or     (b)
  in the case of a Pre-2006 Plan Participant whose Annuity Starting Date for
Retirement Plan benefits occurred in 2005 or 2006, if the Participant did not
make an effective election as of December 31, 2008, the default distribution
form of ten (10) approximately equal annual installments that commenced in the
first Quarter that was at least 12 months after the date the Annuity Starting
Date.     (c)   All installments after the first shall be paid in January. The
amount of any installment payment shall be determined by dividing the unpaid
balance of the Pre-2006 Plan Participant’s Pre-2006 Plan Benefit, including
credited interest, as of the beginning of the Quarter that includes the
distribution date, by the number of annual payments remaining to be made.

Section V. Changes to Time and Form of Distribution. The time and form of
distribution may be changed only as permitted under the provisions of the main
text of this RRP amended and restated as of January 1, 2009; except that the
reference to “ten (10) or fewer approximately equal annual installments” shall
be replaced with “fifteen (15) or fewer approximately equal installments”.

E-95



--------------------------------------------------------------------------------



 



APPENDIX C
to the
CHEVRON CORPORATION RETIREMENT RESTORATION PLAN
(Amended and Restated as of January 1, 2009)
Section I. Applicability and Definitions. This Appendix C applies to a 2006 Plan
Participant who has an undistributed accrued 2006 Plan Benefit on January 1,
2009. For this purpose,
     (a) “2006 Plan Participant” means a participant in the RRP who incurred a
Separation from Service between July 1, 2006 and December 31, 2008; and
     (b) “2006 Plan Benefit” means the benefit accrued under the RRP to which a
2006 Plan Participant is entitled solely on account of the Participant’s service
prior to incurring a Separation of Service between July 1, 2006 and December 31,
2008 (and earnings thereon).
Section II. Governing Provisions. The 2006 Plan Benefit of a 2006 Plan
Participant shall be governed by (i) the provisions of Sections III., IV., and
V. of this Appendix C, and (ii) except as otherwise provided in this Appendix C,
the provisions of the main text of the RRP other than Sections IV. and V.
Section III. Amount of 2006 Plan Benefit.
     (a) The 2006 Plan Benefit of an 2006 Plan Participant who incurred a
Separation of Service on or before December 31, 2007 shall be determined under
Section 3 of the Chevron Corporation Retirement Restoration Plan (Amended and
Restated as of July 1, 2006) (the “2006 Plan”).
     (b) The 2006 Plan Benefit of an 2006 Plan Participant who incurred a
Separation of Service after December 31, 2007 and on or before December 31, 2008
shall be determined under Section IV. of the main text of this RRP amended and
restated as of January 1, 2009.
Section IV. Form of Distribution. Except as provided under Section V. of this
Appendix C, the 2006 Plan Benefit of a 2006 Plan Participant shall be paid in
accordance with the following:

  (a)   the Participant’s effective election as of December 31, 2008, or if the
Participant did not make an effective election, the default distribution form of
a lump sum payable in the first Quarter that is at least 12 months after the
date the Participant incurs a Separation from Service, and     (b)  
Section 4(f) of the 2006 Plan, if applicable.     (c)   All installments after
the first shall be paid in January. The amount of any installment payment shall
be determined by dividing the unpaid balance of the 2006 Plan Participant’s 2006
Plan Benefit, including credited interest, as of the beginning of the Quarter
that includes the distribution date, by the number of annual payments remaining
to be made.

Section V. Changes to Time and Form of Distribution. The time and form of
distribution may be changed only as permitted under the provisions of the main
text of this RRP amended and restated as of January 1, 2009.

E-96



--------------------------------------------------------------------------------



 



APPENDIX D
to the
CHEVRON CORPORATION RETIREMENT RESTORATION PLAN
(Amended and Restated as of January 1, 2009)
Section I. Applicability and Definitions. This Appendix D applies to a SRP
Participant who has an undistributed accrued SRP Benefit on January 1, 2009. For
this purpose,
     (a) “SRP Participant” means a participant in the SRP who terminated
employment on or before December 31, 2004 or had a Separation from Service after
December 31, 2004 and before July 1, 2006; and
     (b) “SRP Benefit” means the benefit accrued under the SRP prior to July 1,
2006 (and earnings thereon).
Section II. Pre-2005 Grandfathered Provisions. Notwithstanding any other
provision of the RRP and this Appendix D, the provisions of the SRP which were
in effect on July 1, 2002 shall govern the SRP Benefit of an SRP Participant who
terminated employment on or before December 31, 2004.
Section III. Post-2004 Provisions. The SRP Benefit of an SRP Participant who
incurred a Separation from Service between January 1, 2005 and June 30, 2006
shall be governed by (i) the provisions of Sections IV., V., and VI. of this
Appendix D, and (ii) except as otherwise provided in this Appendix D, the
provisions of the main text of the RRP other than Sections IV. and V.
Section IV. Amount of SRP Benefit.
     (a) The SRP Benefit of an SRP Participant who incurred a Separation from
Service between January 1, 2005 and June 30, 2006 shall be determined as
follows:
          (i) An annual single life annuity shall be determined commencing at
age 65 equal to 1.6% times the Participant’s Years of Benefit Accrual Service
under the Retirement Plan times the Participant’s Highest Average Unrestricted
Awards. The Committee may, in its sole discretion, also elect to treat other
service with a member of the Affiliated Group as “years of benefit accrual
service” for purposes of the SRP;
          (ii) The annual single life annuity determined pursuant to (i) above
shall then be reduced to a single life annuity commencing as of the first day of
the month following the month the Participant has a Separation from Service,
utilizing the applicable formulae and actuarial assumptions set forth in the
Retirement Plan;

E-97



--------------------------------------------------------------------------------



 



          (iii) The annual single life annuity determined pursuant to (ii) above
shall then be converted to a lump sum amount, utilizing the applicable formulae
and actuarial assumptions set forth in the Retirement Plan that are in effect as
of the first day of the month following the month the Participant has a
Separation from Service;
          (iv) With regard to Former Texaco Employees who had Years of Foreign
Benefit Accrual Service, a Participant’s Supplemental Benefit shall be increased
by an additional 0.3% times the Participant’s Years of Foreign Benefit Accrual
Service times the Participant’s Highest Average Unrestricted Awards; and
          (v) A Participant who was eligible to receive a Gulf Retirement Bonus
under the Supplemental Pension Plan of Gulf Oil Corporation shall be entitled to
receive such benefit under the SRP as a part of his or her Supplemental Benefit.
     (b) Interest. Interest shall accrue on the unpaid portion, if any, of a
Participant’s Supplemental Benefit, commencing on the first day of the month
following the date the Participant incurs a Separation from Service. Interest
shall be credited and compounded daily such that the interest rate for the
Quarter will be equal to the average market yield for the preceding Quarter on
constant maturity U.S. Government 10 year bonds.
Section V. Form of Distribution. Except as provided under Section VI. of this
Appendix D, the SRP Benefit of an SRP Participant who incurred a Separation from
Service between January 1, 2005 and June 30, 2006 shall be paid in accordance
with (a) or (b), and (c).

  (a)   the Participant’s effective election as of December 31, 2008, or     (b)
  if the Participant did not make an effective election as of December 31, 2008,
the default distribution form of ten (10) approximately equal annual
installments that commenced in the first Quarter that was at least 12 months
after the date the Participant incurred a Separation from Service.     (c)   All
installments after the first shall be paid in January. The amount of any
installment payment shall be determined by dividing the unpaid balance of the
SRP Participant’s SRP Benefit, including credited interest, as of the beginning
of the Quarter that includes the distribution date, by the number of annual
payments remaining to be made.

Section VI. Changes to Time and Form of Distribution. The time and form of
distribution may be changed only as permitted under the provisions of the main
text of this RRP amended and restated as of January 1, 2009; except that the
reference to “ten (10) or fewer approximately equal annual installments” shall
be replaced with “fifteen (15) or fewer approximately equal installments”.

E-98